Exhibit 10.1


THE SECURITIES REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR REGISTERED OR
QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATES OR OTHER JURISDICTIONS. THEY
ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND THE REGISTRATION AND QUALIFICATION
REQUIREMENTS OF SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT AND SUCH LAWS PURSUANT TO REGISTRATION,
QUALIFICATION OR EXEMPTION THEREFROM AND IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
SECURITIES AND EXCHANGE COMMISSION OR BY ANY STATE OR OTHER SECURITIES
COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY
OR ADEQUACY OF THE OFFERING MATERIALS, AND ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.






HMS-ORIX SLF LLC
LIMITED LIABILITY COMPANY AGREEMENT






1

--------------------------------------------------------------------------------


Exhibit 10.1


ARTICLE 1.DEFINITIONS    1
Section 1.1.Definitions    1


ARTICLE 2.GENERAL PROVISIONS    4
Section 2.1.Formation of the Limited Liability Company    4
Section 2.2.Company Name    4
Section 2.3.Place of Business; Agent for Service of Process.    4
Section 2.4.Purpose and Powers of the Company.    5
Section 2.5.Fiscal Year    5
Section 2.6.Liability of Members    5
Section 2.7.Member List    5
Section 2.8.Membership Interests    5


ARTICLE 3.COMPANY CAPITAL AND INTERESTS    6
Section 3.1.Capital Contributions    6
Section 3.2.Temporary Advances    6
Section 3.3.Defaulting Members.    6
Section 3.4.Interest or Withdrawals    7
Section 3.5.Admission of Additional Members    7


ARTICLE 4.ALLOCATIONS    7
Section 4.1.Capital Accounts.    7
Section 4.2.Allocations    7
Section 4.3.Changes of Interests    7
Section 4.4.Income Taxes and Tax Capital Accounts    8


ARTICLE 5.DISTRIBUTIONS    8
Section 5.1.General.    8
Section 5.2.Withholding    8
Section 5.3.Certain Limitations    9


ARTICLE 6.MANAGEMENT OF COMPANY    9
Section 6.1.Management Generally.    9
Section 6.2.Board of Managers.    9
Section 6.3.Meetings of the Board    10
Section 6.4.Quorum; Acts of the Board    10
Section 6.5.Electronic Communications    10
Section 6.6.Compensation of Managers; Expenses    10
Section 6.7.Removal and Resignation of Managers; Vacancies    10
Section 6.8.Managers as Agents    11
Section 6.9.Duties of Board    11
Section 6.10.Reliance by Third Parties    11
Section 6.11.Members’ Outside Transactions; Investment Opportunities.    11
Section 6.12.Indemnification.    11
Section 6.13.Tax Matters Member    13




i

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE 7.TRANSFERS OF COMPANY INTERESTS; WITHDRAWALS    13
Section 7.1.Transfers by Members.    13
Section 7.2.Withdrawal by Members    15


ARTICLE 8.TERM, DISSOLUTION AND LIQUIDATION OF COMPANY    15
Section 8.1.Term    15
Section 8.2.Dissolution    15
Section 8.3.Wind-down.    16
ARTICLE 9.ACCOUNTING, REPORTING AND VALUATION PROVISIONS    18
Section 9.1.Books and Accounts.    18
Section 9.2.Financial Reports; Tax Return.    18
Section 9.3.Tax Elections    19
Section 9.4.Confidentiality.    19
Section 9.5.Valuation.    20
ARTICLE 10.MISCELLANEOUS PROVISIONS    21
Section 10.1.Power of Attorney    21
Section 10.2.Governing Law; Jurisdiction; Jury Waiver    21
Section 10.3.Certificate of Formation; Other Documents    21
Section 10.4.Force Majeure    22
Section 10.5.Waivers.    22
Section 10.6.Notices    22
Section 10.7.Representations and Warranties    22
Section 10.8.No Third Party Benefit    23
Section 10.9.Construction.    23
Section 10.10.Amendments    23
Section 10.11.Legal Counsel    23
Section 10.12.Execution    23
Section 10.13.Binding Effect    24
Section 10.14.Severability    24
Section 10.15.Computation of Time    24
Section 10.16.Entire Agreement    24




ii

--------------------------------------------------------------------------------


Exhibit 10.1


HMS-ORIX SLF LLC
LIMITED LIABILITY COMPANY AGREEMENT
This Limited Liability Company Agreement, dated as of January [•], 2017, of
HMS-ORIX SLF LLC (the “Company”) is entered into by and between HMS Income Fund,
Inc. and ORIX Funds Corp. (each, a “Member” and collectively, the “Members”).
WHEREAS, the Members desire to form a co-managed limited liability company under
the Act (as defined below) for the purposes and pursuant to the terms set forth
herein;
NOW THEREFORE, in consideration of the mutual agreements set forth below, and
intending to be legally bound, the Members hereby agree as follows:



ARTICLE 1
DEFINITIONS

Section 1.1.    Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:
“1940 Act” means the Investment Company Act of 1940, as amended.
“Acceptance Period” has the meaning set forth in Section 7.1(g)(ii).
“Act” means the Limited Liability Company Act of the State of Delaware, as from
time to time in effect.
“Administrative Agent” means U.S. Bank National Association or a subsequent
entity retained by the Company with Prior Board Approval to fulfill certain
administrative functions with respect to the Company. The Administrative Agent
may be a Member or an Affiliate of a Member.
“Administrative Services Agreement” means the Administrative and Loan Services
Agreement between the Company and the Administrative Agent, as amended from time
to time with Prior Board Approval.
“Affiliate” means, with respect to a Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.
“Agreement” means this Limited Liability Company Agreement, as it may from time
to time be amended.
“Approved Pricing Service” has the meaning set forth in Schedule C.
“Board” means the Board of Managers of the Company.
“Board Approval” means, as to any matter requiring Board Approval hereunder, the
approval or subsequent ratification of a quorum of the Board of Managers as
described in Section 6.4.
“Capital Account” has the meaning set forth in Section 4.1(a).


1

--------------------------------------------------------------------------------

Exhibit 10.1


“Capital Contribution” means, as to each Member, the aggregate amount of cash
actually contributed to the equity capital of the Company by such Member or the
fair market value of any property contributed to the equity capital of the
Company by such Member (as determined by Prior Board Approval), each as set
forth in Section 3.1. The Capital Contribution of a Member that is an assignee
of all or a portion of an equity interest in the Company shall include the
Capital Contribution of the assignor (or a pro rata portion thereof in the case
of an assignment of less than the Entire Interest of the assignor).
“Certificate of Formation” means the certificate of formation for the Company
filed under the Act, as amended from time to time.
“Change of Control” means, with respect to any Person, a transaction which
causes the owners of such Person as of the date hereof and their Affiliates to
own less than fifty percent (50%) of such Person immediately after such
transaction.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Company” has the meaning set forth in the recitals.
“Control” means the power, directly or indirectly, to direct the management or
policies of a Person, whether by ownership of securities, by contract or
otherwise.
“Default Date” has the meaning set forth in Section 3.3(a).
“Defaulting Member” has the meaning set forth in Section 3.3(a).
“Electing Member” has the meaning set forth in Section 8.3(e).
“Election to Purchase” has the meaning set forth in Section 8.3(e).
“Entire Interest” means all of a Member’s interests in the Company, including
Membership Interests, a Member’s transferable interest and all management and
other rights.
“ERISA” the Employee Retirement Income Security Act of 1974, as from time to
time amended.
“ERISA Plan” a Person that is an “employee benefit plan” within the meaning of,
and subject to the provisions of, ERISA.
“Expenses” means all costs and expenses, of whatever nature, directly or
indirectly borne by the Company, including those borne under the Administrative
Services Agreement. To the extent not reimbursed by the borrower in respect of
an Underlying Loan, Expenses will be paid out of the Company’s assets. The
Members may also establish and fund pro rata an account to pay the Expenses.
“GAAP” means United States generally accepted accounting principles.
“GAAP Profit or GAAP Loss” means, as to any transaction or fiscal period, the
net income or loss of the Company under GAAP.
“HMS” means HMS Income Fund, Inc., or any Person substituted for HMS Income
Fund, Inc. as a Member pursuant to the terms of this Agreement.


2

--------------------------------------------------------------------------------

Exhibit 10.1


“Investment” means an investment of any type, including in Underlying Loans,
directly or indirectly, other than interests in Subsidiaries.
“LIBOR Rate” means the one-month London InterBank Offered Rate, which for
purposes hereof shall be deemed to equal for each day of a calendar quarter such
rate as of the first day of such quarter.
“Loan Pool” has the meaning set forth in Section 2.4(a).
“Loss” has the meaning set forth in Section 6.12(a).
“Manager” means each Person elected, designated or appointed to serve as a
member of the Board.
“Member” and “Members” have the meaning set forth in the recitals and also
includes any Person that becomes a Member of the Company after the date hereof
under the terms of this Agreement.
“Member List” has the meaning set forth in Section 2.7.
“Membership Interest” has the meaning set forth in Section 2.8.
“Notice of Intent” has the meaning set forth in Section 7.1(g)(i).
“ORIX” means ORIX Funds Corp., or any Person substituted for ORIX Funds Corp. as
a Member pursuant to the terms of this Agreement.
“Permitted Affiliate Transfer” has the meaning set forth in Section 7.1(a).
“Permitted Transferee” has the meaning set forth in Section 7.1(f).
“Person” means an individual, corporation, partnership, association, joint
venture, company, limited liability company, trust, governmental authority or
other entity.
“Portfolio Company” means, with respect to any Investment, any Person that is
the issuer of any securities or the debtor under any loan or other debt
obligation that is the subject of such Investment. For the avoidance of doubt,
Portfolio Companies are not subsidiaries of the Company.
“Price Challenge” has the meaning set forth in Schedule C.
“Price Override” has the meaning set forth in Schedule C.
“Prior Board Approval” means, as to any matter requiring Prior Board Approval
hereunder, the prior approval of a quorum of the Board of Managers as described
in Section 6.4.
“Proceeding” has the meaning set forth in Section 6.12(a).
“Profit or Loss” means, as to any transaction or fiscal period, the GAAP Profit
or GAAP Loss with respect to such transaction or period, with such adjustments
thereto as may be required by this Agreement; provided that in the event that
the Value of any Company asset is adjusted under Section 9.5, the amount of such
adjustment shall in all events be taken into account in the same manner as gain
or loss from the disposition of such asset for purposes of computing Profit or
Loss, and the gain or loss from any disposition of such asset shall be
calculated by reference to such adjusted Value.


3

--------------------------------------------------------------------------------

Exhibit 10.1


“Proportionate Share” means, as to any Member, the percentage that its Capital
Account represents of all Capital Accounts.
“Quote” has the meaning set forth in Schedule C.
“Sale” has the meaning set forth in Section 7.1(g)(i).
“Sale Period” has the meaning set forth in Section 7.1(g)(iii).
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Subsidiary” as to any Person, means any corporation, partnership, limited
liability company, joint venture, trust or estate of or in which more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class of such corporation may
have voting power upon the happening of a contingency), (b) the interest in the
capital or profits of such partnership, limited liability company, or joint
venture or (c) the beneficial interest in such trust or estate is at the time
directly or indirectly owned or Controlled through one or more intermediaries,
or both, by such Person.
“Tax Matters Member” has the meaning set forth in Section 6.13.
“Temporary Advance” has the meaning set forth in Section 3.2.
“Temporary Advance Rate” means, with respect to any period, the rate equal to
(i) the sum of the average LIBOR Rate during such period (expressed as an annual
rate) plus three percent (3.0%) per annum, multiplied by (ii) a fraction, the
numerator of which is the number of days in such period and the denominator of
which is 365; provided that the Temporary Advance Rate for any Temporary Advance
outstanding for less than four (4) days shall equal zero.
“Transfer” or “transfer” means, with respect to any Member’s interest in the
Company, the direct or indirect sale, assignment, transfer, withdrawal,
mortgage, pledge, hypothecation, exchange or other disposition of any part or
all of such interest, whether or not for value and whether such disposition is
voluntary, involuntary, by operation of law or otherwise, and a “transferee” or
“transferor” means a Person that receives or makes a transfer.
“Treasury Regulations” means all final and temporary federal income tax
regulations, as amended from time to time, issued under the Code by the United
States Treasury Department.
“Underlying Loan” means a loan to a third party, or an assignment or
participation in a loan to a third party which has already been made, by the
Company.
“Value” means, as of the date of computation with respect to some or all of the
assets of the Company or any assets acquired by the Company, the value of such
assets determined in accordance with Section 9.5.


4

--------------------------------------------------------------------------------


Exhibit 10.1


ARTICLE 2.
GENERAL PROVISIONS

Section 2.1.    Formation of the Limited Liability Company. The Company was
formed under and pursuant to the Act upon the filing of the Certificate of
Formation in the office of the Secretary of State of the State of Delaware, and
the Members hereby agree to continue the Company under and pursuant to the Act.
The Members agree that the rights, duties and liabilities of the Members shall
be as provided in the Act, except as otherwise provided herein. Each Person
being admitted as a Member as of the date hereof shall be admitted as a Member
at the time such Person has executed this Agreement or a counterpart of this
Agreement.

Section 2.2.    Company Name. The name of the Company shall be “HMS-ORIX SLF
LLC,” or such other name as approved by Board Approval.

Section 2.3.    Place of Business; Agent for Service of Process.
(a)    The registered office of the Company in the State of Delaware is located
at 1209 Orange Street, Wilmington, Delaware 19801, or such other place as the
Members may designate. The name of its registered agent for service at such
address is The Corporation Trust Company or such other Person as the Members may
designate.
(b)    The initial principal business office of the Company shall be at 2800
Post Oak Boulevard, Suite 5000, Houston, TX 77056.

Section 2.4.    Purpose and Powers of the Company.
(a)    The purpose and business of the Company shall be (i) to enable the
Members to participate jointly in purchasing Underlying Loans, which shall
primarily consist of broadly syndicated loans, and other Investments
(collectively, a “Loan Pool”), and (ii) to engage in any other lawful acts or
activities as the Board deems reasonably necessary or advisable for which
limited liability companies may be organized under the Act.
(b)    Subject to the provisions of this Agreement, the Company shall have the
power and authority to take any and all actions necessary, appropriate, proper,
advisable, convenient or incidental to, or for the furtherance of, the purposes
set forth in Section 2.4(a).
(c)    The Company intends to incur leverage, with the terms to be determined,
negotiated and approved by the Board, and to cover Expenses. Leverage may be
secured by the Company’s assets, subject to Prior Board Approval as set forth in
Schedule A.

Section 2.5.    Fiscal Year. The fiscal year of the Company shall be the period
ending on December 31 of each year.

Section 2.6.    Liability of Members. Except as expressly provided in this
Agreement, a Member shall have no liability for the repayment, satisfaction and
discharge of the debts, liabilities and obligations of the Company other than as
may be expressly required by the Act. A Member that receives a distribution made
in violation of the Act shall be liable to the Company for the amount of such
distribution only to the extent required by the Act. The Members, in their
capacities as such, shall not otherwise be liable for the repayment,
satisfaction or discharge of the Company’s debts, liabilities and obligations,
except that each


5

--------------------------------------------------------------------------------

Exhibit 10.1


Member shall be required to make Capital Contributions in accordance with the
terms of this Agreement and shall be required to repay any distributions which
are not made in accordance with this Agreement.

Section 2.7.    Member List. The Administrative Agent shall cause to be
maintained a list (the “Member List”) setting forth, with respect to each
Member, such Member’s name, address, Capital Account, Capital Contributions and
such other information as the Administrative Agent may deem necessary or
desirable or as required by the Act. The Administrative Agent shall from time to
time update the Member List as necessary to reflect accurately the information
therein. Any reference in this Agreement to the Member List shall be deemed to
be a reference to the Member List as in effect from time to time. No action of
the Members shall be required to supplement or amend the Member List. Revisions
to the Member List made by the Administrative Agent as a result of changes to
the information set forth therein made in accordance with this Agreement shall
not constitute an amendment of this Agreement.

Section 2.8.    Membership Interests. There shall be one class of membership
interests (the “Membership Interests”) in the Company. Each Member shall hold
Membership Interests in proportion to its respective Capital Contribution. As of
the date hereof, HMS holds a 60% Membership Interest and ORIX holds a 40%
Membership Interest.

ARTICLE 3.
COMPANY CAPITAL AND INTERESTS

Section 3.1.    Capital Contributions. Except as otherwise agreed with Prior
Board Approval, each Member shall make all Capital Contributions in cash in U.S.
dollars in such amounts as may be determined necessary in connection with Prior
Board Approval of the making or purchase of interests in an Underlying Loan. For
the avoidance of doubt, a Member may make a Capital Contribution in property
other than cash with Prior Board Approval. Following approval of any such making
or purchase of an Underlying Loan, the Board shall prepare and deliver a notice
to each Member setting forth the required Capital Contribution along with the
date on which such Capital Contribution is due (which shall be no less than five
(5) business days after delivery of such notice). Capital Contributions shall be
made by all Members pro rata based on their respective Membership Interests or
as may otherwise be agreed with Prior Board Approval.

Section 3.2.    Temporary Advances. A Member, with Prior Board Approval, may
make loans of cash or other property (“Temporary Advances”) to temporarily fund
the Company until Capital Contributions are made by the Members as set forth in
Section 3.1. Such Temporary Advances plus interest at the Temporary Advance Rate
shall be repaid from the other Member’s Capital Contributions under Section 3.1,
with any unreturned Temporary Advances plus interest at the Temporary Advance
Rate paid as set forth in Section 5.1.

Section 3.3.    Defaulting Members.
(a)    Upon the failure of any Member (a “Defaulting Member”) to pay in full any
portion of such Member’s Capital Contribution within ten (10) days after written
notice from the other Member (the “Default Date”) that such payment is overdue,
the other Member, in its sole discretion, shall have the right to pursue one or
more of the following remedies on behalf of the Company if such failure has not
been cured in full within such ten-day period:
(i)    collect such unpaid portion (and all attorneys’ fees and other costs
incident thereto) by exercising and/or pursuing any legal remedy the Company may
have; and


6

--------------------------------------------------------------------------------

Exhibit 10.1


(ii)    upon thirty (30) days’ written notice (which period may commence during
the ten-day notice period provided above), and provided that the overdue payment
has not been made, dissolve and wind down the Company in accordance with Article
8.
Except as set forth below, the non-defaulting Member’s election to pursue any
one of such remedies shall not be deemed to preclude such Member from pursuing
any other such remedy, or any other available remedy, simultaneously or
subsequently.
(b)    Notwithstanding any provision of this Agreement to the contrary,
(i)    a Defaulting Member shall not be entitled to distributions made after the
Default Date until the default is cured and any such distributions to which such
Defaulting Member would otherwise have been entitled if such default had not
occurred shall be debited against the Capital Account of the Defaulting Member
so as to reduce the remaining amount of the default; and
(ii)    the Company shall not make new Investments after the Default Date until
the default is cured.

Section 3.4.    Interest or Withdrawals. No Member shall be entitled to receive
any interest on any Capital Contribution to the Company. Except as otherwise
specifically provided herein, no Member shall be entitled to withdraw any part
of its Capital Contributions or Capital Account balance.

Section 3.5.    Admission of Additional Members.
(a)    The Members may, with Prior Board Approval, (i) admit additional Members
upon terms approved by Prior Board Approval, (ii) permit existing Members to
subscribe for additional interests in the Company and (iii) admit a substitute
Member in accordance with Section 7.1.
(b)    Each additional Member shall execute and deliver a written instrument
satisfactory to the existing Members whereby such Member becomes a party to this
Agreement, as well as any other documents reasonably required by the existing
Members. Each such additional Member shall thereafter be entitled to all the
rights and subject to all the obligations of Members as set forth herein. Upon
the admission of an additional Member as herein provided, the Administrative
Agent shall update the Member List to reflect such admission.

ARTICLE 4.
ALLOCATIONS

Section 4.1.    Capital Accounts.
(a)    An individual capital account (a “Capital Account”) shall be maintained
for each Member consisting of such Member’s Capital Contribution, increased or
decreased by Profit or Loss allocated to such Member, decreased by the cash or
Value of property distributed to such Member (giving net effect to any
liabilities the property is subject to, or which the Member assumes), and
otherwise maintained consistent with this Agreement. In the event that the
Administrative Agent determines that it is prudent to modify the manner in which
Capital Accounts, including all debits and credits thereto, are computed in
order to be maintained consistent with this Agreement, the Administrative Agent
is authorized to make such modifications to the extent that they do not result
in a material adverse effect to any Member. Capital Accounts shall be maintained
in a manner consistent with applicable Treasury Regulations.


7

--------------------------------------------------------------------------------

Exhibit 10.1


(b)    Profit or Loss shall be allocated among Members no less frequently than
as of the end of each fiscal year of the Company; provided that Profit or Loss
shall also be allocated at the end of (i) each period terminating on the date of
any withdrawal by any Member, (ii) each period terminating immediately before
the date of any admission or increase in Capital Contribution of any Member,
(iii) the liquidation of the Company or (iv) any period which is determined by
Board Approval to be appropriate.

Section 4.2.    Allocations. Profit or Loss (after taking into account any
interest expense incurred on Temporary Advances) shall each be allocated among
the Members pro rata in accordance with their respective Membership Interests.

Section 4.3.    Changes of Interests. For purposes of allocating Profit or Loss
for any fiscal year or other fiscal period between any permitted transferor and
transferee of a Company interest, or between any Members whose relative Company
interests have changed during such period, or to any withdrawing Member that is
no longer a Member in the Company, the Company shall allocate according to any
method allowed by the Code and selected by the Members. Distributions with
respect to an interest in the Company shall be payable to the owner of such
interest on the date of distribution. For purposes of determining the Profit or
Loss allocable to or the distributions payable to a permitted transferee of an
interest in the Company or to a Member whose interest has otherwise increased or
decreased, Profit or Loss allocations and distributions made to predecessor
owners with respect to such transferred interest or increase of interest shall
be deemed allocated and made to the permitted transferee or other holder.

Section 4.4.    Income Taxes and Tax Capital Accounts.
(a)    The Company shall be treated as a partnership for U.S. federal income tax
purposes.
(b)    Each item of income, gain, loss, deduction or credit shall be allocated
in the same manner as such item is allocated pursuant to Section 4.2.
(c)    In the event of any variation between the adjusted tax basis and Value of
any Company property reflected in the Members’ Capital Accounts maintained for
federal income tax purposes, such variation shall be taken into account in
allocating taxable income or loss for income tax purposes in accordance with,
and to the extent consistent with, the principles under Section 704(c) of the
Code and applicable Treasury Regulations, or the successor provisions of such
Code Section and applicable Treasury Regulations. A decision to use a method to
allocate such variation pursuant to Treasury Regulation Section 1.704-3 shall be
considered a tax election requiring Prior Board Approval.

ARTICLE 5.
DISTRIBUTIONS

Section 5.1.    General.
(a)    Subject to Section 8.3(c), to the extent of available cash and cash
equivalents after the payment of Expenses, and subject to Prior Board Approval
of a Company budget and appropriate reserves, the Company shall make
distributions on a quarterly basis of substantially all of its interest and fee
income received by the Company (net of any amounts required to be held as
collateral or prepaid under applicable loan agreements, if any), shared among
the Members as set forth in Section 5.1(c) below; provided that the amount of
any such distribution may be reduced as provided by Section 5.2 and Section 5.3.
(b)    The Company, with Prior Board Approval, may determine to make one or more
distributions, from time to time, in addition to those required by Section
5.1(a) from available cash or cash equivalents


8

--------------------------------------------------------------------------------

Exhibit 10.1


received from one or more Investments (whether from principal repayment or
otherwise and after reduction as provided by Section 5.2 and Section 5.3).
(c)    Any distribution under this Section 5.1 shall be shared among the Members
as follows:
(i)    First, to pay any outstanding Temporary Advances and any interest accrued
thereon; and
(ii)    Second, to the Members as distributions in respect of their interests in
the Company in proportion to their respective Membership Interests.

Section 5.2.    Withholding. The Company may withhold from any distribution to
any Member any amount which the Company has paid or is obligated to pay in
respect of any withholding or other tax, including any interest, penalties or
additions with respect thereto, imposed on any interest or income of or
distributions to such Member, and such withheld amount shall be considered an
interest payment or a distribution, as the case may be, to such Member for
purposes hereof. If no payment is then being made to such Member in an amount
sufficient to pay the Company’s withholding obligation, any amount which the
Company is obligated to pay shall be deemed an interest-free advance from the
Company to such Member, payable by such Member by withholding from subsequent
distributions or within ten (10) days after receiving written request for
payment from the Company.

Section 5.3.    Certain Limitations. Notwithstanding the foregoing provisions:
(a)    In no event shall the Company make a distribution to the extent that it
would (i) render the Company insolvent, or (ii) violate Section 18-607(a) of the
Act or other applicable law.
(b)    Without Prior Board Approval, the Company shall not make in-kind
distributions. Distributions of securities and of other non-cash assets of the
Company upon such Prior Board Approval shall only be made pro rata to all
Members (in proportion to their respective Membership Interests) with respect to
each security or other such asset distributed. Securities listed on a national
securities exchange that are not restricted as to transferability and unlisted
securities for which an active trading market exists and that are not restricted
as to transferability shall be valued in the manner contemplated by Section 9.5
as of the close of business on the day preceding the distribution, and all other
securities and non-cash assets shall be valued as determined in the last
valuation made pursuant to Section 9.5.

ARTICLE 6.
MANAGEMENT OF COMPANY

Section 6.1.    Management Generally.
(a)    The management of the Company and its business and affairs shall be
vested in the Board. The Board shall act as the “manager” of the Company for the
purposes of the Act and the Members shall not manage or control the business and
affairs of the Company except for situations in which the approval of all
Members is required by this Agreement or by non-waivable provisions of
applicable law. Matters requiring Board Approval or Prior Board Approval are set
forth in further detail in Schedule A hereto, which is incorporated by reference
herein.
(b)    The Company shall enter into the Administrative Services Agreement with
the Administrative Agent on the date hereof. The Members agree that,
notwithstanding anything to the contrary herein, the Administrative Services
Agreement shall not require Prior Board Approval and is hereby approved by the
Members; provided, that any amendments to the Administrative Services Agreement
after the date


9

--------------------------------------------------------------------------------

Exhibit 10.1


hereof shall require Prior Board Approval. The function of the Administrative
Agent shall be non-discretionary and administrative only.

Section 6.2.    Board of Managers.
(a)    The Members may determine at any time by mutual agreement the number of
Managers to constitute the Board and the authorized number of Managers may be
increased or decreased by the Members at any time by mutual agreement, upon
notice to all Managers; provided that at all times each Member has an equal
number of Managers on the Board. The initial number of Managers shall be four
(4), and each Member shall elect, designate or appoint two (2) Managers. Each
Manager elected, designated or appointed by a Member shall hold office until a
successor is elected and qualified by such Member or until such Manager’s
earlier death, resignation, expulsion or removal. A Manager need not be a
Member. HMS hereby designates each of Alejandro Palomo and Nick Meserve as a
Manager until such time as a successor is elected and qualified by HMS or until
such Manager’s earlier death, resignation, expulsion or removal. ORIX hereby
designates each of Allan Toole and Marc Kutik as a Manager until such time as a
successor is elected and qualified by ORIX or until such Manager’s earlier
death, resignation, expulsion or removal.
(b)    Subject to matters requiring Board Approval and Prior Board Approval, the
Board shall have the power to do any and all acts necessary, convenient or
incidental to or for the furtherance of the purposes described herein, including
all powers, statutory or otherwise. The Board has the authority to bind the
Company.

Section 6.3.    Meetings of the Board. The Board may hold meetings, both regular
and special, within or outside the State of Delaware. Meetings of the Board may
be called by any Manager on not less than 24 hours’ notice to each Manager by
telephone, facsimile, mail, telegram, electronic mail or any other similar means
of communication, with such notice stating the place, date and hour of the
meeting (and the means by which each Manager may participate by telephone
conference or similar communications equipment in accordance with Section 6.5
hereof) and the purpose or purposes for which such meeting is called. Special
meetings shall be called by a Manager in like manner and with like notice upon
the written request of any one or more of the Managers. Attendance of a Manager
at any meeting shall constitute a waiver of notice of such meeting, except where
a Manager attends a meeting for the express purpose of objecting to the
transaction of any business because the meeting is not lawfully called or
convened.

Section 6.4.    Quorum; Acts of the Board.
(a)    At all meetings of the Board: (i) the presence of two (2) Managers shall
constitute a quorum for the transaction of business, provided that at least one
(1) Manager is present that was elected, designated or appointed by each Member.
Each Manager present at a meeting of the Board shall have one (1) vote on each
matter that is brought before the Board, provided that where a quorum exists of
three (3) Managers, the lone Manager elected, designated or appointed by either
Member shall have two (2) votes on any matter brought before the Board. If a
quorum shall not be present at any meeting of the Board, the Managers present at
such meeting may adjourn the meeting from time to time, without notice other
than announcement at the meeting, until a quorum shall be present.
(b)    Subject to the requirements for Board Approval and Prior Board Approval
to approve or undertake any item set forth in Schedule A hereto (as such
schedule may be amended from time to time with Prior Board Approval), every act
or decision done or made by the Board shall require the unanimous approval of
the Managers present at a meeting duly held at which a quorum is present. The
Company shall not have the authority without Prior Board Approval to approve or
undertake any item set forth in Schedule A hereto (as such schedule may be
amended from time to time with Prior Board Approval). Any action required or


10

--------------------------------------------------------------------------------

Exhibit 10.1


permitted to be taken at any meeting of the Board may be taken without a
meeting, without notice and without a vote, so long as an equal number of
Managers elected, designated or appointed by each Member, and entitled to vote
with respect to the subject matter thereof, consent thereto in writing
(including by electronic mail), and the writing or writings are filed with the
minutes of proceedings of the Board.

Section 6.5.    Electronic Communications. Managers may participate in meetings
of the Board, or any committee, by means of telephone conference or similar
communications equipment that allows all Persons participating in the meeting to
hear each other, and such participation in a meeting shall constitute presence
in person at the meeting. If all the participants are participating by telephone
conference or similar communications equipment, the meeting shall be deemed to
be held at the principal place of business of the Company.

Section 6.6.    Compensation of Managers; Expenses. The Managers will not
receive any compensation in their service as such.

Section 6.7.    Removal and Resignation of Managers; Vacancies. Unless otherwise
restricted by law, any Manager may be removed or expelled, with or without
cause, at any time solely by the Member that elected, designated or appointed
such Manager. Any Manager may resign at any time by giving written notice to the
Board. Such resignation shall take effect at the time specified therein and,
unless tendered to take effect upon acceptance thereof, the acceptance of such
resignation shall not be necessary to make it effective. Any vacancy caused by
removal or expulsion of a Manager or the resignation of a Manager in accordance
with this Section 6.7 shall be filled solely by the action of the Member who
previously elected, designated or appointed such Manager in order to fulfill the
Board composition requirements of Section 6.2(a).

Section 6.8.    Managers as Agents. To the extent of their powers set forth in
this Agreement, the Managers are agents of the Company for the purpose of the
Company’s business, and the actions of the Managers (or any Affiliate thereof
that is authorized to act on behalf of any Manager) taken in accordance with
such powers set forth in this Agreement shall bind the Company. Notwithstanding
the last sentence of Section 18-402 of the Act, except as provided in this
Agreement or in a resolution of the Board expressly authorizing such action
which resolution is duly adopted by the Board by the affirmative vote required
for such matter pursuant to the terms of this Agreement, a Manager may not bind
the Company. All actions taken by a Manager in accordance with this Agreement
shall be deemed to be taken solely in such Manager’s capacity as a Manager of
the Company.

Section 6.9.    Duties of Board. The Managers shall be entitled to act in their
own respective interests and shall not, by virtue of such position with the
Company, be deemed to have fiduciary or other duties to the Company, the Members
or any agents thereof. To the extent that, at law or in equity, a Manager has
liabilities relating thereto to the Company or to any Member, such individual
acting in good faith pursuant to the terms of this Agreement shall not be liable
to the Company or to any Member for its good faith reliance on the provisions of
this Agreement. The provisions of this Agreement, to the extent that they
restrict the duties and liabilities of such individual otherwise existing at law
or in equity, are agreed by the parties hereto to replace such other duties and
liabilities of such individual.

Section 6.10.    Reliance by Third Parties. Notwithstanding any other provision
of this Agreement, any contract, instrument or act on behalf of the Company by a
Member, a Manager, an officer or any other Person delegated by Board Approval or
Prior Board Approval, as applicable, shall be conclusive evidence in favor of
any third party dealing with the Company that such Person has the authority,
power and right to execute and deliver such contract or instrument and to take
such act on behalf of the Company. This Section


11

--------------------------------------------------------------------------------

Exhibit 10.1


6.10 shall not be deemed to limit the liabilities and obligations of such Person
to seek Board Approval or Prior Board Approval as set forth in this Agreement.

Section 6.11.    Members’ Outside Transactions; Investment Opportunities.
(a)    Each Member shall devote such time and effort as is reasonably necessary
to diligently administer the activities and affairs of the Company, but shall
not be obligated to spend full time or any specific portion of their time to the
activities and affairs of the Company.
(b)    Subject to the foregoing provisions of this Section 6.11 and other
provisions of this Agreement, each of the Members and each of their respective
Affiliates and members may engage in, invest in, participate in or otherwise
enter into other business ventures of any kind, nature and description,
individually and with others, including the formation and management of other
investment funds with or without the same or similar purposes as the Company,
and the ownership of and investment in securities, and neither the Company nor
any other Member shall have any right in or to any such activities or the income
or profits derived therefrom.

Section 6.12.    Indemnification.
(a)    Subject to the limitations and conditions as provided in this Section
6.12, each Person who was or is made a party or is threatened to be made a party
to or is involved in any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative, investigative or
arbitrative or in the nature of an alternative dispute resolution in lieu of any
of the foregoing (hereinafter a “Proceeding”), or any appeal in such a
Proceeding or any inquiry or investigation that could lead to such a Proceeding,
by reason of the fact that such Person, or a Person of which such Person is the
legal representative, is or was a Member or a Manager, or a representative,
officer, director or employee thereof (or of any Affiliate thereof), shall be
indemnified by the Company to the fullest extent permitted by applicable law, as
the same exists or may hereafter be amended (but, in the case of any such
amendment, only to the extent that such amendment permits the Company to provide
broader indemnification rights than said law permitted the Company to provide
prior to such amendment) against all liabilities and expenses (including
judgments, penalties (including excise and similar taxes and punitive damages),
losses, fines, settlements and reasonable expenses (including reasonable
attorneys’ and experts’ fees)) actually incurred by such Person in connection
with such Proceeding, appeal, inquiry or investigation (each a “Loss”), unless
such Loss shall have been primarily the result of bad faith, gross negligence,
fraud or intentional misconduct by the Person seeking indemnification hereunder,
in which case such indemnification shall not cover such Loss to the extent
resulting from such bad faith, gross negligence, fraud or intentional
misconduct. Indemnification under this Section 6.12 shall continue as to a
Person who has ceased to serve in the capacity which initially entitled such
Person to indemnity hereunder. The rights granted pursuant to this Section
6.12 shall be deemed contract rights, and no amendment, modification or repeal
of this Section 6.12 shall have the effect of limiting or denying any such
rights with respect to actions taken or Proceedings, appeals, inquiries or
investigations arising prior to any amendment, modification or repeal. To the
fullest extent permitted by law, no Person entitled to indemnification under
this Section 6.12 shall be liable to the Company or any Member for any act or
omission performed or omitted by or on behalf of the Company; provided that such
act or omission has not been fully adjudicated to constitute bad faith, gross
negligence, fraud or intentional misconduct. In addition, any Person entitled to
indemnification under this Section 6.12 may consult with legal counsel selected
with reasonable care and shall incur no liability to the Company or any Member
to the extent that such Person acted or refrained from acting in good faith in
reliance upon the opinion or advice of such counsel.


12

--------------------------------------------------------------------------------

Exhibit 10.1


(b)    The right to indemnification conferred in Section 6.12(a) shall include
the right to be paid or reimbursed by the Company for the reasonable expenses
incurred by a Person entitled to be indemnified under Section 6.12(a) who was,
is or is threatened to be made a named defendant or respondent in a Proceeding
in advance of the final disposition of the Proceeding and without any
determination as to the Person’s ultimate entitlement to indemnification;
provided, however, that the payment of such expenses incurred by any such Person
in advance of the final disposition of a Proceeding shall be made only upon
delivery to the Company of a written undertaking by such Person to repay all
amounts so advanced if it shall be finally adjudicated that such indemnified
Person is not entitled to be indemnified under this Section 6.12 or otherwise.
(c)    The Company, with Prior Board Approval, may indemnify and advance
expenses to an employee or agent of the Company to the same extent and subject
to the same conditions under which it may indemnify and advance expenses to a
Member under Sections 6.12(a) and (b).
(d)    The right to indemnification and the advancement and payment of expenses
conferred in this Section 6.12 shall not be exclusive of any other right that a
Member or other Person indemnified pursuant to this Section 6.12 may have or
hereafter acquire under any law (common or statutory) or provision of this
Agreement.
(e)    The indemnification rights provided by this Section 6.12 shall inure to
the benefit of the heirs, executors, administrators, successors, and assigns of
each Person indemnified pursuant to this Section 6.12.
(f)    The Company shall have the power to (i) purchase and maintain, at the
Company’s expense, insurance on behalf of the Company and on behalf of others to
the extent that power to do so has not been prohibited by statute, (ii) create
any fund of any nature, whether or not under the control of a trustee, or
otherwise secure any of its indemnification obligations and (iii) give other
indemnification to the extent permitted by statute.

Section 6.13.    Tax Matters Member.
(a)HMS shall be the “tax matters partner” of the Company within the meaning of
Section 6231(a)(7) of the Code and the “partnership representative” of the
Company for any tax period subject to the provisions of Section 6223 of the
Code, as amended by the Bipartisan Budget Act of 2015 (in such capacity, the
“Tax Matters Member”). The provisions of Section 6.12 shall apply to all actions
taken on behalf of the Members by the Tax Matters Member in its capacity as
such. The Tax Matters Member shall have the right and obligation to take all
actions authorized and required, respectively, by the Code for the tax matters
partner of the Company, and each other Member shall not independently act with
respect to tax audits or tax litigation of the Company, unless previously
authorized to do so in writing by the Tax Matters Member, which authorization
may be withheld by the Tax Matters Member in its sole and absolute discretion.
The Tax Matters Member shall have the right to retain professional assistance in
respect of any audit of the Company and all reasonable, documented out-of-pocket
expenses and fees incurred by the Tax Matters Member on behalf of the Company as
Tax Matters Member shall be reimbursed by the Company. For the avoidance of
doubt, the Tax Matters Member may retain an Affiliate of a Member to provide
such professional assistance and such fees may be reimbursed by the Company upon
Prior Member Approval. In the event the Tax Matters Member receives notice of a
final Company adjustment under Section 6223(a) of the Code, it shall either (i)
file a court petition for judicial review of such final adjustment within the
period provided under Section 6226(a) of the Code, a copy of which petition
shall be mailed to all Members on the date such petition is filed, or (ii) mail
a written notice to all Members within such period that describes its reasons
for determining not to file such a petition. Each Member shall be a “notice
partner” within the meaning of Section 6231(a)


13

--------------------------------------------------------------------------------

Exhibit 10.1


(8) of the Code. For the avoidance of doubt, the Tax Matter Member shall not
take any action requiring Prior Board Approval prior to such Prior Board
Approval being obtained.
(b)Each other Member agrees to furnish the Tax Matters Member such information
as may be required for the Company to comply with any tax accounting,
withholding and reporting obligation, including (but not limited to) any
obligation to make mandatory basis adjustments to Company property pursuant to
Section 754 of the Code.
(c)Each other Member agrees that any action taken by the Tax Matters Member in
connection with audits by federal or state taxing authorities of the Company
shall be binding upon such Member and each such Member further agrees that such
Member shall not without notice to the Tax Matters Member treat any Company item
inconsistently on such Member’s income tax return with the treatment of the item
on the Company’s return.

ARTICLE 7.
TRANSFERS OF COMPANY INTERESTS; WITHDRAWALS

Section 7.1.    Transfers by Members.
(a)    Subject to the requirements of this Article 7, the interest of a Member
may be Transferred with Prior Board Approval. Notwithstanding the foregoing,
without Prior Board Approval, (i) any Member may Transfer its Entire Interest to
an Affiliate of such Member (such Transfer, a “Permitted Affiliate Transfer”)
and (ii) any Member may make a transfer in accordance with Section 7.1(g) or
Section 8.3(e), in each case if such Transfer is otherwise in accordance with
the requirements of this Article 7.
(b)    No Transfer by a Member shall be binding upon the Company until the
Company receives an executed copy of such documentation as reasonably requested
by the other Member to show such Transfer is in accordance with this Article 7.
(c)    Any Person which acquires an interest in the Company by Transfer in
accordance with the provisions of this Agreement shall be admitted as a
substitute Member, provided the requirements of this Agreement are satisfied.
The admission of a transferee as a substitute Member shall be conditioned upon
the transferee’s written assumption, in form and substance reasonably
satisfactory to the other Member, of all obligations of the transferor in
respect of the Transferred interest and execution of an instrument reasonably
satisfactory to the other Member whereby such transferee becomes a party to this
Agreement.
(d)    In the event any Member shall be adjudicated as bankrupt, or in the event
of the winding up or liquidation of a Member, the legal representative of such
Member shall, upon written notice to the other Member of the happening, become a
transferee of such Member’s interest, subject to all of the terms of this
Agreement as then in effect.
(e)    Any transferee of the interest of a Member, irrespective of whether such
transferee has accepted and adopted in writing the terms and provisions of this
Agreement, shall be deemed by the acceptance of such Transfer to have agreed to
be subject to the terms and provisions of this Agreement in the same manner as
its transferor.
(f)    As additional conditions to the validity of any Transfer of a Member’s
interest, such assignment shall be to a transferee (each, a “Permitted
Transferee”) which shall not include any Affiliate that:


14

--------------------------------------------------------------------------------

Exhibit 10.1


(i)    if such Affiliate were a Member, would cause the Company to cease to be
entitled to the exemption from the requirement to register as an investment
company pursuant to Section 3(c)(7) of the 1940 Act and the rules and
regulations of the SEC thereunder;
(ii)    if such Affiliate were a Member, would result in the termination of the
Company as a partnership under the Code, in the Company being classified as a
“publicly traded partnership” under the Code or cause the Company to have more
than 80 Members;
(iii)    is an ERISA Plan, a “plan” that is subject to the prohibited
transaction provisions of Section 4975 of the Code, an entity whose underlying
assets are treated as “plan assets” under Section 3(42) of ERISA and any
regulations promulgated thereunder and/or an employee benefit plan subject to
any provisions of any federal, state, local, non-U.S. or other laws or
regulations that are similar to Section 406 of ERISA or Section 4975 of the
Code; or
(iv)    if such Affiliate were a Member, would cause the Company or the other
Member to be in violation of any law or regulation to which the Company, a
Member or such Member’s investment in the Company may be subject.
The non-Transferring Member may require reasonable evidence as to the foregoing,
including an opinion of counsel reasonably acceptable to the non-Transferring
Member. Any purported Transfer as to which the conditions set forth in clauses
(i) through (v) are not satisfied shall be void ab initio. A Transferring Member
shall be responsible for all costs and expenses incurred by the Company,
including reasonable legal fees and expenses, in connection with any assignment
or proposed assignment.
(g)    Except for a Transfer to a Permitted Transferee, each Member hereby
unconditionally and irrevocably grants to the other Member or its designee a
right of first refusal to purchase or designate a third party to purchase all,
but not less than all, of the Entire Interest that such other Member may propose
to Transfer to another Person at the valuation most recently approved in
accordance with Section 9.5. If a Member intends to Transfer all or a portion of
any interest in the Company, except to a Permitted Transferee, then the Member
intending to make such Transfer shall promptly send written notice thereof to
the other Member.
(i)    The Member proposing to make a Transfer that would be subject to this
Section 7.1(g) (a “Sale”) must deliver written notice of such Sale (the “Notice
of Intent”) to the other Member not later than sixty (60) business days prior to
the proposed closing date of such Sale. Such Notice of Intent shall contain the
material terms and conditions of the proposed Sale and shall identify the
proposed transferee of such interest, if known.
(ii)    The Member receiving the Notice of Intent shall have the right, for a
period of thirty (30) business days from the date of receipt of the Notice of
Intent (the “Acceptance Period”), to elect or to designate a third-party
purchaser to purchase all of the Entire Interest to be transferred in the Sale
at the valuation most recently approved in accordance with Section 9.5 and on
the other terms stated in the Notice of Intent. Such acceptance shall be made by
delivering a written notice to the selling Member and the Company within the
Acceptance Period stating that it elects to exercise its right of first refusal
and, if applicable, providing the identity of any Person that the
non-transferring Member designates as the purchaser and the amount of the Entire
Interest it or its designee will purchase or acquire.
(iii)    Following expiration of the Acceptance Period and provided that the
Member receiving the Notice of Intent has not elected or designated a
third-party purchaser to purchase all


15

--------------------------------------------------------------------------------

Exhibit 10.1


of the Entire Interest to be transferred in the Sale at the valuation most
recently approved in accordance with Section 9.5 and on the other terms stated
in the Notice of Intent, the selling Member shall be free to sell its interest
in the Company on terms and conditions the selling Member deems acceptable (but
at a price not less than the price and on terms not more favorable to the
transferee than the price and terms stated in the Notice of Intent); provided
that (a) such transferee, notwithstanding that such transferee is not an
Affiliate of the transferring Member, otherwise qualifies as a Permitted
Transferee, (b) such sale takes place within ninety (90) business days after the
expiration of the Acceptance Period (the “Sale Period”) and (c) such transferee
complies with the requirements of Section 3.5. To the extent the selling Member
transfers its interest in the Company during the Sale Period, the selling Member
shall promptly notify the other Member, as to the terms of such Transfer. If no
such sale occurs during the Sale Period, any attempted Transfer of such interest
shall again be subject to the right of first refusal set forth in this Section
7.1(g) and the procedures of this Section 7.1(g) shall be repeated de novo.

Section 7.2.    Withdrawal by Members. A Member may not withdraw from the
Company unless such Member receives Prior Board Approval and except as provided
by this Agreement.

ARTICLE 8.
TERM, DISSOLUTION AND LIQUIDATION OF COMPANY

Section 8.1.    Term. Except as provided in Section 8.2, the Company shall
continue indefinitely.

Section 8.2.    Dissolution. The Company shall be dissolved and its affairs
wound up upon the occurrence of any of the following events:
(a)    the expiration of the term of the Company determined pursuant to Section
8.1;
(b)    distribution of all assets of the Company;
(c)    at any time after a period of twelve (12) months from the date of this
Agreement, a determination by the Board to dissolve the Company;
(d)    a determination by the Company’s independent certified public accountant
retained pursuant to Section 9.2, the SEC or other authority to subject a
Member’s participation in the Company to an accounting, regulatory, reporting or
tax treatment or other consequence which such Member, in its sole discretion,
determines to be materially adverse to it, or a change by the SEC of any assent
it may have granted regarding such Member’s interest in the Company or the terms
of such assent or its conclusions regarding the accounting or reporting
treatment or other consequence which such Member, in its sole discretion,
determines to be materially adverse to it, in each case at the election of such
Member by providing written notice of such election to the other Member;
(e)    the entry of a decree of judicial dissolution pursuant to the Act, in
which event the provisions of Section 8.3, as modified by said decree, shall
govern the winding up of the Company’s affairs; or
(f)    at any time after a period of twelve (12) months from the date of this
Agreement, a written notice by a Member to the other Members to dissolve the
Company, which notice shall become effective as stated therein but no less than
ninety (90) days after delivery (unless the other Member waives such
notification requirement); provided, however, that the Member(s) not requesting
dissolution shall have the right to purchase the other Member’s Entire Interest
at fair value in accordance with Section 8.3(e), and the Company will not be
required to dissolve as a result thereof subsequent to such purchase.


16

--------------------------------------------------------------------------------


Exhibit 10.1


Section 8.3.    Wind-down.
(a)    Upon the dissolution of the Company, the Company shall be liquidated in
accordance with this Article 8 and the Act. The liquidation shall be conducted
and supervised by the Board in the same manner provided by Article 6 with
respect to the operation of the Company during its term.
(b)    From and after the date on which an event set forth in Section 8.2
becomes effective, the Company shall cease to make Investments after that date,
except for Investments which the Company was committed to make in whole or in
part (as evidenced by a commitment letter, term sheet or letter of intent, or
definitive legal documents under which less than all advances have been made) on
or before such effective date. Capital Contributions of the Members shall cease
from and after such effective date; provided that Capital Contributions of the
Members may be required to fund the allocable share of Investments in which the
Company continues to participate (as set forth in the immediately preceding
sentence), Expenses and all other obligations of the Company. Subject to the
foregoing, the Members shall continue to bear an allocable share of Expenses and
other obligations of the Company until all Investments in which the Company
participates are repaid or otherwise disposed of in the normal course of the
Company’s activities.
(c)    Distributions to the Members during the winding down of the Company shall
be made no less frequently than quarterly to the extent consisting of a Member’s
allocable share of cash and cash equivalents, after taking into account
reasonable reserves deemed appropriate by Prior Board Approval, to fund
Investments in which the Company continues to participate (as set forth in the
immediately preceding paragraph), Expenses and all other obligations (including
contingent obligations) of the Company. Unless waived by Prior Board Approval,
the Company also shall withhold ten percent (10%) of distributions in any
calendar year during which the Company is winding down, which withheld amount
shall be distributed within sixty (60) days after the completion of the
financial statements for such fiscal year. A Member shall remain a member of the
Company until all Investments in which the Company participates are repaid or
otherwise disposed of, the Member’s allocable share of all Expenses and all
other obligations (including contingent obligations) of the Company are paid,
and all distributions are made hereunder, at which time the Member shall have no
further rights under this Agreement.
(d)    Upon dissolution of the Company, final allocations of all items of
Company Profit or Loss shall be made in accordance with Section 4.2. Upon
dissolution of the Company, the assets of the Company shall be applied in the
following order of priority:
(i)    To creditors (other than Members) in satisfaction of liabilities of the
Company (whether by payment or by the making of reasonable provision for payment
thereof), including to establish any reasonable reserves which the Board may by
Prior Board Approval, in its reasonable judgment, deem necessary or advisable
for any contingent, conditional or unmatured liability of the Company;
(ii)    To creditors who are Members in satisfaction of liabilities of the
Company (whether by payment or by the making of reasonable provision for payment
thereof), including to establish any reasonable reserves which the Board may by
Prior Board Approval, in its reasonable judgment, deem necessary or advisable
for any contingent, conditional or unmatured liability of the Company;
(iii)    To establish any reserves which the Board may by Prior Board Approval,
in its reasonable judgment, deem necessary or advisable for any contingent,
conditional or unmatured liability of the Company to Members; and
(iv)    The balance, if any, to the Members in accordance with Section 5.1(c).


17

--------------------------------------------------------------------------------

Exhibit 10.1


(e)    Notwithstanding the foregoing, upon the occurrence of an event described
in Section 8.2(d) or 8.2(f), the Member that does not elect a dissolution and
winding up under Section 8.2(d) or 8.2(f) (any such Member, the “Electing
Member”) may elect alternatively by written notice to the other Member, for a
period of fifteen (15) business days following the occurrence of such event, to
purchase the other Member’s Entire Interest or designate a third party to effect
such purchase (such election, the “Election to Purchase”). The purchase price
for such Entire Interest shall be payable in cash within ten (10) days after the
Election to Purchase is delivered to the other Member and shall be equal to the
Capital Account of the other Member adjusted to reflect the Value of the Company
as determined as of the date of the last valuation pursuant to Section 9.5. Each
Member hereby agrees to sell its Entire Interest to the Electing Member or the
third party designated by the Electing Member at such price if the Election to
Purchase is timely exercised by the Electing Member. If the Electing Member does
not exercise the Election to Purchase within the 15-business day period set
forth in this Section 8.3(e) or if the Electing Member or its third-party
designee does not purchase the other Member’s Entire Interest within ten (10)
days after the Election to Purchase is delivered to the other Member, then the
Election to Purchase shall terminate and the dissolution of the Company pursuant
to Section 8.2(d) or (f), as applicable, shall proceed without further action on
the part of any Member. After any purchase pursuant to an Election to Purchase,
the other Member shall no longer be a member of the Company, and the Electing
Member, or third party designee of the Electing Member that has consummated the
purchase, may dissolve or continue the Company as it may determine.
(f)    In the event that an audit or reconciliation relating to the fiscal year
in which a Member receives a distribution under this Section 8.3 reveals that
such Member received a distribution in excess of that to which such Member was
entitled, the other Member may, in its discretion, seek repayment of such
distribution to the extent that such distribution exceeded what was due to such
Member.
(g)    Each Member shall be furnished with a statement prepared by the Company’s
accountant, which shall set forth the assets and liabilities of the Company as
of the date of complete liquidation, and each Member’s share thereof. Upon
compliance with the distribution plan set forth in this Section 8.3, the Members
shall cease to be such, and either Member may execute, acknowledge and cause to
be filed a certificate of cancellation of the Company.

ARTICLE 9.
ACCOUNTING, REPORTING AND VALUATION PROVISIONS

Section 9.1.    Books and Accounts.
(a)    Complete and accurate books and accounts shall be kept and maintained for
the Company at its principal office. Such books and accounts shall be kept on
the accrual basis method of accounting and shall include separate Capital
Accounts for each Member. Capital Accounts for financial reporting purposes and
for purposes of this Agreement shall be maintained in accordance with Section
4.1, and for U.S. federal income tax purposes the Members shall cause the
Administrative Agent to maintain the Members’ Capital Accounts in accordance
with the Code and applicable Treasury Regulations. Each Member or its duly
authorized representative, at its own expense, shall at all reasonable times and
upon reasonable prior written notice to the Administrative Agent have access to,
and may inspect, such books and accounts and any other records of the Company
for any purpose reasonably related to its interest in the Company.
(b)    All funds received by the Company shall be deposited in the name of the
Company in such bank account or accounts or with such custodian, and securities
owned by the Company may be deposited with such custodian, as may be designated
by Board Approval from time to time and withdrawals therefrom shall be made upon
such signature or signatures on behalf of the Company as may be designated by
Board Approval from time to time.


18

--------------------------------------------------------------------------------


Exhibit 10.1


Section 9.2.    Financial Reports; Tax Return.
(a)    As soon as practicable, but no later than sixty (60) days, after the end
of such fiscal year, the Board shall cause the Administrative Agent to deliver,
by any of the methods described in Section 10.6, to each Member and to each
former Member who withdrew during such fiscal year:
(i)    financial statements of the Company as of the end of and for such fiscal
year, including a balance sheet and statement of income, which annual financial
statements shall be approved by Prior Board Approval and which financial
statements may be audited or reviewed by an independent certified public
accountant upon Prior Board Approval;
(ii)    a statement of holdings of securities of the Company, including both the
cost and the valuation of such securities as determined pursuant to Section 9.5,
and a statement of such Member’s Capital Account;
(iii)    to the extent that the requisite information is then available, an
Internal Revenue Service Form 1065, Schedule K-1 for such Member with respect to
such fiscal year, prepared in accordance with the Code, together with
corresponding forms for state income tax purposes, setting forth such Member’s
distributive share of items of Profit or Loss for such fiscal year and the
amount of such Member’s Capital Account at the end of such fiscal year; and
(iv)    such other financial information and documents respecting the Company
and its business as the Administrative Agent deems appropriate, or as a Member
may reasonably require and request, to enable such Member to comply with
regulatory requirements applicable to it or to prepare its federal and state
income tax returns.
(b)    The Members shall cause the Administrative Agent to prepare and timely
file after the end of each fiscal year of the Company all federal and state
income tax returns of the Company for such fiscal year.
(c)    As soon as practicable, but in no event later than thirty (30) days,
after the end of each of the first three fiscal quarters of a fiscal year, the
Board shall cause the Administrative Agent to prepare and deliver, by any of the
methods described in Section 10.6, to each Member (i) unaudited financial
information with respect to such Member’s allocable share of Profit or Loss and
changes to its Capital Account as of the end of such fiscal quarter and for the
portion of the fiscal year then ended, (ii) a statement of holdings of
Underlying Loans or any other assets of the Company as to which such Member
participates, including both the cost and the valuation of such Underlying Loans
or any other assets as determined pursuant to Section 9.5 and (iii) such other
financial information as the Administrative Agent deems appropriate, or as a
Member may reasonably require and request, to enable such Member to comply with
regulatory requirements applicable to it.

Section 9.3.    Tax Elections. The Company may, by Prior Board Approval, but
shall not be required to, make any election pursuant to the provisions of
Sections 754 or 1045 of the Code, or any other election required or permitted to
be made by the Company under the Code.

Section 9.4.    Confidentiality.
(a)    Each Member agrees to maintain the confidentiality of the Company’s
records, reports and affairs, and all information and materials furnished to
such Member by the Company, the other Member, the other Member’s investment
adviser, the Administrative Agent or their Affiliates with respect to their


19

--------------------------------------------------------------------------------

Exhibit 10.1


respective businesses and activities; each Member agrees not to provide to any
other Person copies of any financial statements, tax returns or other records or
reports, or other information or materials, provided or made available to such
Member; and each Member agrees not to disclose to any other Person any
information contained therein (including any information regarding Portfolio
Companies), without the express prior written consent of the disclosing party;
provided that:
(i)    any Member may disclose (1) any such information as may be required by
law in connection with its filings with the SEC and (2) the names of borrowers
of loans made by the Company and summaries of such loan transactions in any
marketing materials (including tombstone ads) of the other Member and its
Affiliates; and
(ii)    any Member may provide financial statements, tax returns and other
information contained therein: (1) to such Member’s accountants, internal and
external auditors, legal counsel, financial advisors and other fiduciaries and
representatives (who may be Affiliates of such Member) as long as such Member
instructs such Persons to maintain the confidentiality thereof and not to
disclose to any other Person any information contained therein; (2) to bona fide
potential transferees of such Member’s Membership Interest that agree in
writing, for the benefit of the Company, to maintain the confidentiality
thereof, but only after reasonable advance notice to the Company; (3) if and to
the extent required by law (including judicial or administrative order);
provided that, to the extent legally permissible, the Company is given prior
notice to enable it to seek a protective order or similar relief; (4) to
representatives of any governmental regulatory agency or authority with
jurisdiction over such Member, or as otherwise may be necessary to comply with
regulatory requirements applicable to such Member; and (5) in order to enforce
rights under this Agreement.
(b)    Notwithstanding the foregoing, the following shall not be considered
confidential information for purposes of this Agreement: (i) information
generally known to the public; (ii) information obtained by a Member from a
third party who is not prohibited from disclosing the information; (iii)
information in the possession of a Member prior to its disclosure by the
Company, the other Member, the other Member’s investment adviser, the
Administrative Agent or their Affiliates; or (iv) information which a Member can
show by written documentation was developed independently of disclosure by the
Company, the other Member, the other Member’s investment adviser, the
Administrative Agent or their Affiliates. Without limitation to the foregoing,
each Member shall not engage in the purchase, sale or other trading of
securities or derivatives thereof based upon confidential information received
from the Company, the other Member, the other Member’s investment adviser, the
Administrative Agent or their Affiliates.
(c)    To the extent permitted by applicable law, and notwithstanding the
provisions of this Article 9, each of the Company, the other Member, the other
Member’s investment adviser, the Administrative Agent or any of their Affiliates
may, in its reasonable discretion, keep confidential from any Member information
to the extent such Person reasonably determines that: (i) disclosure of such
information to such Member likely would have a material adverse effect upon the
Company or a Portfolio Company due to an actual or likely conflict of business
interests between such Member and one or more other parties or an actual or
likely imposition of additional statutory or regulatory constraints upon the
Company, the other Member, the other Member’s investment adviser, the
Administrative Agent, any of its Affiliates or a Portfolio Company; or (ii) such
Member cannot or will not adequately protect against the improper disclosure of
confidential information, the disclosure of which likely would have a material
adverse effect upon the Company, the other Member, the other Member’s investment
adviser, the Administrative Agent, any of its Affiliates or a Portfolio Company.
Notwithstanding the foregoing, each of the Company, the other Member, the
Administrative Agent or any of their Affiliates shall promptly provide to each
Member all relevant information and documents related to any notice or request
(whether written or oral) received from any governmental or


20

--------------------------------------------------------------------------------

Exhibit 10.1


regulatory agency involving any pending or threatened Proceeding in connection
with the activities or operations of the Company.
(d)    The Members: (i) acknowledge that the Company, each Member, the
Administrative Agent, its Affiliates, and their respective direct or indirect
members, managers, officers, directors and employees are expected to acquire
confidential third-party information that, pursuant to fiduciary, contractual,
legal or similar obligations, cannot be disclosed to the Company or the Members;
and (ii) agree that none of such Persons shall be in breach of any duty under
this Agreement or the Act as a result of acquiring, holding or failing to
disclose such information to the Company or the Members.

Section 9.5.    Valuation.
(a)    Valuations shall be made as of the end of each fiscal quarter, upon the
date of the exercise of the exercise of the Election to Purchase and upon
liquidation of the Company in accordance with the following provisions and the
Company’s valuation guidelines then in effect. The current valuation guidelines
of the Company are attached as Schedule C hereto and incorporated herein by
reference.
(b)    The Board shall review all proposed valuations, and, absent any objection
to the recommended valuations, the final valuations shall be subject to, and
final upon receipt of, Prior Board Approval. If the event that Prior Board
Approval is not obtained in a timely manner due to one or more objections to the
recommended valuations, then the Members shall mutually agree on a valuation
methodology to be applied to the relevant Underlying Loan(s) or asset(s). If
they are not able to so agree the Members shall engage a valuation firm to value
the Underlying Loan(s) or asset(s) subject to unresolved objection to be made as
of such date by an approved valuation expert (if not already made), and shall
determine a valuation of such Underlying Loan(s) or asset(s) consistent with the
valuation as of such date by the approved valuation expert, and such valuation
shall be final. For this purpose, a valuation of an asset as of such date shall
be considered consistent with a valuation of an approved valuation expert if it
is equal to the recommended value or within the recommended range of values
determined by the approved valuation expert as of such date. An approved
valuation expert shall mean an independent valuation consultant that either has
been approved by Prior Board Approval or has been referenced as the independent
valuation consultant of the Company in a previous valuation report by the
Administrative Agent without objection by any Manager.
(c)    All valuations shall be made in accordance with the foregoing shall be
final and binding on all Members, absent actual and apparent error. Valuations
of the Company’s assets by independent valuation consultants shall be at the
Company’s expense.

ARTICLE 10.
MISCELLANEOUS PROVISIONS

Section 10.1.    Power of Attorney. Each Member irrevocably constitutes and
appoints HMS the true and lawful attorney-in-fact of such Member to execute,
acknowledge, swear to and file any of the following:
(i)    Any certificate or other instrument which may be required to be filed by
the Company under the laws of the United States, the State of Delaware, or any
other jurisdiction;
(ii)    Any amendment or modification of any certificate or other instrument
referred to in this Section 10.1; and
(iii)    Any agreement, document, certificate or other instrument which any
Member is required to execute in connection with the termination of such
Member’s interest in the Company


21

--------------------------------------------------------------------------------

Exhibit 10.1


and the withdrawal of such Member from the Company, or in connection with the
reduction of such Member’s interest in the Company, in each case in accordance
with the terms of this Agreement, which such Member has failed to execute and
deliver within ten (10) days after written request by the other Member.
It is expressly acknowledged by each Member that the foregoing power of attorney
is coupled with an interest and shall survive death, legal incapacity and
assignment by such Member of its interest in the Company; provided, however,
that if a Member shall assign all of its interest in the Company and the
assignee shall, in accordance with the provisions of this Agreement, become a
substitute Member, such power of attorney shall survive such assignment only for
the purpose of enabling each attorney-in-fact to execute, acknowledge, swear to
and file any and all instruments necessary to effect such substitution.

Section 10.2.    Governing Law; Jurisdiction; Jury Waiver. This Agreement shall
be governed by, and construed in accordance with, the law of the State of
Delaware. To the fullest extent permitted by law, in the event of any dispute or
controversy arising out of the terms and conditions of this Agreement, the
parties hereto consent and submit to the jurisdiction of the courts of the State
of Texas in the county of Travis and of the U.S. District Court for the Western
District of Texas.
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF SUCH
PARTIES IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

Section 10.3.    Certificate of Formation; Other Documents. The Members hereby
approve and ratify the filing of the Certificate of Formation on behalf of the
Company. The Members agree to execute such other instruments and documents and
perform any additional reasonable acts as may be required by law or which a
Member or the Board deems necessary or appropriate to carry out the intent of
this Agreement.

Section 10.4.    Force Majeure. Whenever any act or thing is required of the
Company or a Member hereunder to be done within any specified period of time,
the Company and the Member shall be entitled to such additional period of time
to do such act or thing as shall equal any period of delay resulting from causes
beyond the reasonable control of the Company or the Member, including bank
holidays, and actions of governmental agencies, and excluding economic hardship;
provided that this provision shall not have the effect of relieving the Company
or the Member from the obligation to perform any such act or thing.

Section 10.5.    Waivers.
(a)    No waiver of the provisions hereof shall be valid unless in writing and
then only to the extent therein set forth. Any right or remedy of the Members
hereunder may be waived by Prior Board Approval, and any such waiver shall be
binding on all Members, other than situations where such rights or remedies are
non-waivable under applicable law. Except as specifically herein provided, no
failure or delay by any party in exercising any right or remedy hereunder shall
operate as a waiver thereof, and a waiver of a particular right or remedy on one
occasion shall not be deemed a waiver of any other right or remedy or a waiver
on any subsequent occasion.
(b)    Except as otherwise provided in this Agreement or for situations in which
the approval or consent of all or certain Members is required by non-waivable
provisions of applicable law, any approval or consent of the Members may be
given by Prior Board Approval, and any such approval or consent shall be binding
on all Members.


22

--------------------------------------------------------------------------------


Exhibit 10.1


Section 10.6.    Notices. All notices, demands, solicitations of consent or
approval, and other communications hereunder shall be in writing or by
electronic mail (with or without attached PDFs), and shall be sufficiently given
if personally delivered or sent by postage prepaid, registered or certified
mail, return receipt requested, or sent by electronic mail, overnight courier or
facsimile transmission, addressed as follows: if intended for the Company, to
the Company’s principal office determined pursuant to Section 2.3; and if
intended for any Member, to the address of such Member set forth on the
Company’s records, or to such other address as any Member may designate by
written notice. Notices shall be deemed to have been given (i) when personally
delivered, (ii) if sent by registered or certified mail, on the earlier of (A)
three days after the date on which deposited in the mails or (B) the date on
which received, or (iii) if sent by electronic mail, overnight courier or
facsimile transmission, on the date on which received; provided that notices of
a change of address shall not be deemed given until the actual receipt thereof.
The provisions of this Section 10.6 shall not prohibit the giving of written
notice in any other manner; any such written notice shall be deemed given only
when actually received.

Section 10.7.    Representations and Warranties. Each Member hereby represents
and warrants to the Company and each other Member as of the date of such
Member’s admittance to the Company and as of the date of each Capital
Contribution that: (a) it is duly formed, validly existing and in good standing
under the laws of the jurisdiction of its formation, and if required by law is
duly qualified to conduct business and is in good standing in the jurisdiction
of its principal place of business (if not formed in such jurisdiction); (b) it
has full corporate, limited liability company, partnership, trust or other
applicable power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and all necessary actions by its board of
directors, shareholders, managers, members, partners, trustees, beneficiaries or
other Persons necessary for the due authorization, execution, delivery and
performance of this Agreement by that Member have been duly taken; (c) it has
duly executed and delivered this Agreement, and this Agreement is enforceable
against such Member in accordance with its terms, subject to bankruptcy,
moratorium, insolvency and other laws generally affecting creditors’ rights and
general principles of equity (whether applied in a proceeding in a court of law
or equity); (d) its authorization, execution, delivery, and performance of this
Agreement does not breach or conflict with or constitute a default under (i)
such Member’s charter or other governing documents or (ii) any material
obligation under any other material agreement or arrangement to which that
Member is a party or by which it is bound; and (e) it (i) has been furnished
with such information about the Company and the Entire Interest as that Member
has requested, (ii) has made its own independent inquiry and investigation into,
and based thereon has formed an independent judgment concerning, the Company and
such Member’s Entire Interest herein, (iii) has adequate means of providing for
its current needs and possible contingencies, is able to bear the economic risks
of this investment and has a sufficient net worth to sustain a loss of its
entire investment in the Company in the event such loss should occur, (iv) has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of an investment in the Company, (v) is a
“qualified purchaser” within the meaning of Section 2(a)(51)(A)(iv) of the 1940
Act and an “accredited investor” within the meaning of Regulation D under the
Securities Act, (vi) understands and agrees that its Entire Interest shall not
be sold, or otherwise transferred except in accordance with the terms of this
Agreement.

Section 10.8.    No Third Party Benefit. Except as provided in Section 6.12, the
provisions hereof are solely for the benefit of the Company and the Members and
are not intended to, and shall not be construed to, confer a right or benefit on
any creditor of the Company or any other Person. Covenants and other provisions
of this Agreement created in favor of any Person specifically identified herein
are solely for the benefit of such Person and are not intended to, and shall not
be construed to, confer a right or benefit on any other Person, including any
other Member, unless expressly so stated herein.


23

--------------------------------------------------------------------------------


Exhibit 10.1


Section 10.9.    Construction.
(a)    The captions used herein are intended for convenience of reference only
and shall not modify or affect in any manner the meaning or interpretation of
any of the provisions of this Agreement.
(b)    As used herein, the singular shall include the plural, the masculine
gender shall include the feminine and neuter, and the neuter gender shall
include the masculine and feminine, unless the context otherwise requires.
(c)    The words “hereof,” “herein,” and “hereunder,” and words of similar
import, when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.
(d)    References in this Agreement to Articles, Sections and Schedules are
intended to refer to Articles, Sections and Schedules of this Agreement unless
otherwise specifically stated.
(e)    Unless otherwise specified, references herein to applicable statutes or
other laws are references to the federal laws of the United States.
(f)    Nothing in this Agreement shall be deemed to create any right in or
benefit for any creditor of the Company that is not a party hereto, and this
Agreement shall not be construed in any respect to be for the benefit of any
creditor of the Company that is not a party hereto.

Section 10.10.    Amendments. This Agreement may be amended at any time and from
time to time by a written instrument executed by each Member.

Section 10.11.    Legal Counsel. Schedule B is incorporated by reference herein.

Section 10.12.    Execution. This Agreement may be executed in any number of
counterparts and all such counterparts together shall constitute one agreement
binding on all Members.

Section 10.13.    Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto; provided that
this provision shall not be construed to permit any assignment or transfer which
is otherwise prohibited hereby.

Section 10.14.    Severability. If any one or more of the provisions contained
in this Agreement, or any application thereof, shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and all other applications thereof shall
not in any way be affected or impaired thereby.

Section 10.15.    Computation of Time. In computing any period of time under
this Agreement, the day of the act, event, or default from which the designated
period of time begins to run shall not be included. The last day of the period
so computed shall be included, unless it is a Saturday, Sunday or legal holiday
on which banks in New York are closed, in which event the period shall run until
the end of the next day which is not a Saturday, Sunday or such a legal holiday.
Any reference to “business day” shall refer to any day which is not a Saturday,
Sunday or such a legal holiday. Any references to time of day shall refer to New
York time.


24

--------------------------------------------------------------------------------


Exhibit 10.1


Section 10.16.    Entire Agreement. This Agreement constitutes the entire
agreement between the parties and supersede all prior agreements, understandings
and arrangements with respect to the subject matter hereof.
[Signatures appear on next page]

IN WITNESS WHEREOF, the Members have caused this Agreement to be executed and
delivered as of the date first above written.


HMS INCOME FUND, INC.


By: /s/ David M. Covington            
    Name: David M. Covington
    Title: Chief Accounting Officer and Treasurer




ORIX FUNDS CORP.


By: /s/ Paul Wilson                
Name: Paul Wilson
Title: Chief Financial Officer


25

--------------------------------------------------------------------------------


Exhibit 10.1


Schedule A
Prior Board Approval and Board Approval


1.     Prior Board Approval shall be required for the Company or any Subsidiary
to do any of the following:
(i)
Enter into any transaction with a Member or an Affiliate of a Member (except as
expressly permitted by this Agreement);

(ii)
Make an Investment in the securities of a Member or an Affiliate of a Member;

(iii)
Enter into hedging, swaps, forward contracts or other commodities transactions;

(iv)
Enter into any credit facility or other similar agreement for the incurrence of
debt or issue debt securities (or guaranteeing or otherwise become liable for
any such obligations of other entities, including Subsidiaries of the Company),
or modify or waive the terms or extend the maturity thereof or make a voluntary
prepayment with respect thereto;

(v)
Organize, acquire an interest in, or transfer or otherwise dispose of an
interest in, any Subsidiary or Investment (including Underlying Loans) or other
financing vehicle, or materially modify or waive the terms thereof;

(vi)
Take any action or make any decision that results in the acquisition or
disposition of an Investment other than funding of Investments pursuant to
commitments previously approved by Prior Board Approval;

(vii)
Replace the Administrative Agent, or materially modify or waive the terms of any
administrative services agreement;

(viii)
Approve a Transfer of an interest in the Company where required by Article 7;

(ix)
Take any action or decision which pursuant to any provision of this Agreement
requires Prior Board Approval;

(x)
Modify or waive any material provision of this Agreement, including this
Schedule A or modify the Certificate of Formation in a manner adverse to the
rights of any Member under this Agreement;

(xi)
Materially change the business of the Company or Subsidiaries from its current
business or enter into any line business other than existing or related lines of
business;

(xii)
Make, change or rescind any tax election;

(xiii)
Settle or compromise with respect to any tax audit, claim, deficiency notice,
suit or other proceeding relating to taxes; make a request for a written ruling
to any tax authority; or enter into a written and legally binding agreement with
any tax authority (including any agreement to extend or waive any statute of
limitations with respect to any taxes);

(xiv)
Determine the Value of any property contributed to the capital of the Company by
a Member; and



1

--------------------------------------------------------------------------------

Exhibit 10.1


(xv)
Make short sales of securities, except to hedge its position in Investments
owned by it or to hedge against fluctuations in non-U.S. currencies which might
affect the value of its Investments.

2.     Subject to Section 1 of this Schedule A for matters requiring Prior Board
Approval, Board Approval shall be required for the Company or any Subsidiary to
do any of the following:
(i)
Change the name or principal office of the Company or open additional offices of
the Company;

(ii)
Retain third-party agents on behalf of the Company, open accounts with third
parties on behalf of the Company and designate signatures upon which withdrawals
from accounts shall be made on behalf of the Company;

(iii)
Adjust GAAP Profit or GAAP Loss to amortize Expenses over four years or select a
period other than four years over which to amortize Expenses;

(iv)
Determine a period to allocate Profit or Loss among the Members pursuant to
Section 4.1(b);

(v)
Select and approve any independent certified public accountant to act as the
accountant for the Company and to audit the Company’s books and accounts as of
the end of any fiscal year; and

(vi)
Take any action or decision which pursuant to any provision of this Agreement
requires Board Approval.

3.     Each Member and each Manager and their respective designees may, in the
name and on behalf of the Company, do all things which it deems necessary,
advisable or appropriate to make investment opportunities available to the
Company, to carry out and implement matters approved by Prior Board Approval or
Board Approval, as applicable, and to administer the activities of the Company,
including:
(i)
Execute and deliver all agreements, amendments and other documents and exercise
and perform of all rights and obligations with respect to any Person in which
the Company holds an interest, including Subsidiaries and other investment and
financing vehicles;

(ii)
Execute and deliver other agreements, amendments and other documents and
exercise and perform all rights and obligations with respect to matters approved
by Prior Board Approval or Board Approval, as applicable, or which are
necessary, advisable or appropriate for the administration of the Company,
including with respect to any contracts evidencing indebtedness for borrowed
funds; and

(iii)
Take any and all other acts delegated to such Member or Manager by this
Agreement or by Board Approval or Prior Board Approval; provided that if such
acts require Prior Board Approval, such Prior Board Approval has been obtained.





2

--------------------------------------------------------------------------------


Exhibit 10.1


Schedule B
Legal Counsel


HMS has engaged Dechert LLP (“Dechert”) as legal counsel to the Company and HMS.
Moreover, Dechert has previously represented and/or concurrently represents the
interests of the Company, HMS and/or parties related thereto in connection with
matters other than the preparation of this Agreement and may represent such
Persons in the future. Each Member: (i) approves Dechert’s representation of the
Company and HMS in the preparation of this Agreement; and (ii) acknowledges that
Dechert has not been engaged by any other Member to protect or represent the
interests of such Member vis-à-vis the Company or the preparation of this
Agreement, and that actual or potential conflicts of interest may exist among
the Members in connection with the preparation of this Agreement. In addition,
each Member: (i) acknowledges the possibility of a future conflict or dispute
among Members or between any Member or Members and the Company; and
(ii) acknowledges the possibility that, under the laws and ethical rules
governing the conduct of attorneys, Dechert may be precluded from representing
the Company and/or HMS (or any equity holder thereof) in connection with any
such conflict or dispute. Nothing in this Schedule B shall preclude the Company
from selecting different legal counsel to represent it at any time in the future
and no Member shall be deemed by virtue of this Schedule B to have waived its
right to object to any conflict of interest relating to matters other than this
Agreement or the transactions contemplated herein.




1

--------------------------------------------------------------------------------

Exhibit 10.1




Schedule C
Valuation Guidelines


Responsibility of the Board of Directors


The Board is ultimately responsible for the pricing of securities held by the
Company.


Pricing Methodology
The following summarizes the general pricing methodologies typically employed by
the Company.


Underlying Loans are to be priced on the last business day of each month (or on
any other date as required under the Agreement) at the price supplied by an
“Approved Pricing Service”, as defined below, employing its then-current
methodology. For purposes of these Valuation Guidelines, an approved pricing
service to be used for pricing Underlying Loans shall mean Markit, LoanX,
Bloomberg Valuation Service (BVAL) or any such other pricing services approved
by the Board from time to time (collectively, the “Approved Pricing Service”).


In addition to the foregoing, in the event that the Company believes that the
Approved Pricing Service price provided is mismarked, the Board shall be
entitled to request that such pricing service review and, if appropriate, change
the indicated price to a representative price (a “Price Challenge”); if the
Approved Pricing Service elects to change such price, the revised price should
be documented.


Manual pricing of a particular Underlying Loan or Loans may only be used: (i)
when no Approved Pricing Service is available to price a particular Underlying
Loan or Loans; or (ii) when the Company believes the price provided by an
Approved Pricing Service is “materially” mismarked and following a Price
Challenge the Approved Pricing Service fails to change the perceived mismarked
price (hereinafter referred to as “Price Override”). As to each such Manual
Pricing, the following shall be undertaken to the extent practicable:


a.
The Company shall first attempt to obtain a written quote or other indication of
value (collectively, a “Quote”), via electronic means or otherwise, from at
least two brokers for the Underlying Loan or other instrument in question.

b.
Documentation of each Quote must be obtained through an email, Bloomberg print
out or fax.

c.
The Company shall save and/or record each such Quote and associated
documentation consistent with approved policies and procedures governing records
maintenance.

d.
To the extent that the Company is able to secure two Quotes, the Company shall
determine the average of such Quotes (e.g., the average of the bids) and record
that established price.

e.
Should the Company not be able to obtain Quotes from at least two brokers that
it deems to be reasonably reliable, the Company may receive a Quote from one
firm (e.g., broker) that regularly deals in the Underlying Loan or other
instrument in question and record that established price.



The Board has adopted the following supplemental pricing procedures for Manual
Pricing when broker Quotes are not readily available:


When no broker quotes are available, a “fair value” price shall be determined by
the following methodology: mapping observable S&P LCD Index loan yields by
rating to the rating of the issue being valued. A price shall be determined
using this yield and such price shall be adjusted for illiquidity, credit
distress, call protection, or other exogenous factors. Should the asset have no
rating, i.e. “NR”, the S&P LCD Index loan yield used shall be the CCC rating.


2